 

Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 21,
2020, is made and entered into by and among Knoll, Inc., a Delaware corporation
(the “Company”), and Furniture Investments Acquisitions S.C.S., a common limited
partnership (société en commandite simple) established under the laws of the
Grand Duchy of Luxembourg, having its registered office at 23, avenue Monterey,
L-2163 Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B227103, represented by its
general partner Furniture Investments Management S.à r.l. (the “Buyer”).

 

WHEREAS, pursuant to the Investment Agreement, by and among the Company and
Furniture Investments S.à r.l., a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 23, avenue
Monterey, L-2163 Luxembourg, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B243255, dated as of
June 22, 2020 (the “Investment Agreement”), upon the terms and subject to the
conditions of the Investment Agreement, the Company has agreed to issue and sell
to the Buyer (or the Buyer’s designee), and the Buyer (or the Buyer’s designee)
has agreed to purchase from the Company, at the Closing, 164,000 shares of
Series A Preferred Stock, par value $1.00 (the “Preferred Stock”), which is
convertible into shares of the Company’s Common Stock, par value $0.01 per share
(the “Common Stock”);

 

WHEREAS, in accordance with the terms of the Investment Agreement, the Company
has agreed to provide Buyer certain registration rights under the Securities Act
of 1933 (the “1933 Act”), and the rules and regulations thereunder, and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investors agree as follows:

 

1.                  Definitions. Capitalized terms used and not otherwise
defined in this Agreement that are defined in the Investment Agreement shall
have the respective meanings ascribed to such terms in the Investment Agreement.
As used in this Agreement, the following terms shall have the respective
meanings set forth in this Section 1:

 

“1933 Act” shall have the meaning set forth in the preamble of this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, that, notwithstanding the foregoing, with respect to the
Buyer, an “Affiliate” of a Person shall also include (a) such Person’s
controlling member, general partner, manager and investment manager and
affiliates thereof, (b) any entity with the same general partner, manager or
investment manager as such Person or a general partner, manager or investment
manager affiliated with such general partner, manager or investment manager of
such Person and (c) any other Person that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first Person, the controlling member of such Person, the general
partner of such Person, investment manager of such Person or an affiliate of
such Person, controlling member, general partner or investment manager. As used
in this definition, the term “controls” (including the terms “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 



 

 

 

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

 

“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Preferred Stock (at the Conversion Rate in effect on such
date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Preferred Stock as of any date, the number of shares of Common Stock issuable
upon conversion of such shares of Preferred Stock on such date (at the
Conversion Rate in effect on such date as set forth in the Certificate of
Designations).

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the 1933 Act.

 

“Block Trade” shall mean the disposition of Common Stock pursuant to a “block”
trade or “overnight” deal. For purposes of clarity, a “block” trade or
“overnight” deal means a registered securities offering in which an underwriter
agrees to purchase the Common Stock at an agreed price or pricing formula
without a prior marketing process.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

“Buyer” shall have the meaning set forth in the preamble of this Agreement.

 

“Certificate of Designation” means the Certificate of Designations setting forth
voting powers, designations, preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions of
the Preferred Stock, dated as of July 21, 2020.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

 

“Company” shall have the meaning set forth in the preamble of this Agreement.

 

“Conversion Rate” has the meaning set forth in the Certificate of Designations.

 

“Effectiveness Deadline” means, with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, (a) the date such registration statement is
filed, if the Company is a WKSI as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462 under the 1933 Act; or (b) if the
Company is not a WKSI as of the date such registration statement is filed, the
two hundred seventy (270th) day after the date of this Agreement.

 



2

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Electing Investors” means, with respect to a registration, each of the
Investors that has Registrable Securities directly owned by such Investor
included in such registration in accordance with Sections 2 or 6, as the case
may be.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission thereunder.

 

“Filing Deadline” means, with respect to any registration statement required to
be filed to cover the resale by Investors of the Registrable Securities pursuant
to Section 2, nintey (90) calendar days following the date of this Agreement;
provided that, to the extent that the Company has not been provided the
information regarding the Investors and their Registrable Securities in
accordance with Section 13 at least two (2) Business Days prior to the Filing
Deadline, then the Filing Deadline shall be extended to the second (2nd)
Business Day following the date on which such information is provided to the
Company.

 

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the holder thereof without any volume or manner of sale
restrictions pursuant to Rule 144 and that does not have and is not subject to
any restrictive legends; provided that if such legends can be removed at the
time of sale as set forth in Section 14(d), such security shall be deemed Freely
Tradeable for all purposes under this Agreement other than Section 14(d).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Investors).

 

“Indemnified Party” shall have the meaning set forth in Section 12(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 12(c).

 

“Investor Indemnitee” shall have the meaning set forth in Section 12(a).

 

“Investment Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

“Investors” means the Buyer and any Affiliate of the Buyer that acquires or
becomes a transferee or assignee of any Registrable Securities to the extent
permitted pursuant to this Agreement.

 

“Moving Party” shall have the meaning set forth in Section 15(d).

 



3

 

 

“Other Securities” shall have the meaning set forth in Section 6(a).

 

“Piggyback Notice” shall have the meaning set forth in Section 6(a).

 

“Piggyback Registration” shall have the meaning set forth in Section 6(a).

 

“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the 1933 Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a registration statement, and all other
amendments and supplements to the prospectus, including post-effective
amendments.

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement with the Commission in compliance
with the 1933 Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
Commission.

 

“Registrable Securities” means, as of any date of determination, (a) any Common
Stock, including any Common Stock issued to the Investors pursuant to the
conversion of any shares of Preferred Stock, and (b) any securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend or stock split, or pursuant to a merger,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the securities referenced in clause (a) above; provided that
the term “Registrable Securities” shall exclude in all cases any securities
(i) that shall have ceased to be outstanding; (ii) that are sold pursuant to an
effective registration statement under the 1933 Act or publicly resold in
compliance with Rule 144; (iii) in the case of an Investor, all shares of Common
Stock held by such Investor, on an as converted basis, which are Freely
Tradable; or (iv) that have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.

 

“Registration Expenses” means (a) all expenses incurred in connection with the
registrations and offerings contemplated pursuant to this Agreement, including
all registration, qualification, listing and filing fees, printing expenses,
excrow fees, fees and disbursements of Company counsel and blue sky fees and
expenses; and (b) all expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration; provided that Registration Expenses shall not include
any Selling Expenses.

 

“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement,
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.

 

“Resale Shelf Registration” shall have the meaning set forth in Section 2(a).

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(a).

 



4

 

 

“Rule 144” shall have the meaning set forth in Section 14.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes, if any, applicable to the sale of Registrable Securities
by the Electing Investors and all related fees and expenses of any counsel to
the Electing Investors.

 

“Shelf Offering” shall have the meaning set forth in Section 5.

 

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

 

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

 

“Subsequent Shelf Registration” shall have the meaning set forth in
Section 2(c).

 

“Subsequent Shelf Registration Statement” shall have the meaning set forth in
Section 2(c).

 

“Suspension Period” shall have the meaning set forth in Section 4.

 

“Take-Down Notice” shall have the meaning set forth in Section 5.

 

“Underwriter Cutback” shall have the meaning set forth in Section 6(b).

 

“Underwritten Offering” shall have the meaning set forth in Section 3(a).

 

“Underwritten Offering Notice” shall have the meaning set forth in Section 3(a).

 

“WKSI” means a “well known seasoned issuer” as defined in Rule 405 under the
1933 Act.

 

2.             Registration.

 

(a)               Subject to the other applicable provisions of this Agreement,
the Company shall file, as promptly as reasonably practicable, but no later than
the Filing Deadline, a registration statement under the 1933 Act covering the
sale or distribution from time to time by the Investors, on a delayed or
continuous basis pursuant to Rule 415 of the 1933 Act of all the Registrable
Securities and shall provide for the registration of such Registrable Securities
for resale by such Investors in accordance with any reasonable method of
distribution elected by the Investors (such registration, a “Resale Shelf
Registration”). The registration statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form for
such purposes) (the “Resale Shelf Registration Statement”), and if the Company
is a WKSI as of the filing date, the Resale Shelf Registration Statement shall
be an Automatic Shelf Registration Statement. If the Resale Shelf Registration
Statement is not an Automatic Shelf Registration Statement, then the Company
shall use its reasonable best efforts to cause such Resale Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable
after the filing thereof, but in any event prior to the Effectiveness Deadline.

 



5

 

 

(b)               Once declared effective, the Company shall, subject to the
other applicable provisions of this Agreement, use its reasonable best efforts
to cause the Resale Shelf Registration Statement to be continuously effective
and usable until such time as there are no longer any Registrable Securities
(the “Effectiveness Period”).

 

(c)               If any Shelf Registration ceases to be effective under the
1933 Act for any reason at any time during the Effectiveness Period, the Company
shall use its reasonable best efforts to, as promptly as practicable, cause such
Shelf Registration to again become effective under the 1933 Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf Registration), and in any event shall, as promptly as practicable,
amend such Shelf Registration in a manner reasonably expected to obtain the
withdrawal of any order suspending the effectiveness of such Shelf Registration
or file an additional registration statement (a “Subsequent Shelf Registration
Statement,” and such registration, a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
1933 Act registering the resale from time to time by the Investors of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (i) cause such Subsequent Shelf Registration to become effective
under the 1933 Act as promptly as is reasonably practicable after such filing,
but in no event later than the date that is ninety (90) days after such
Subsequent Shelf Registration is filed and (ii) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
and usable until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a registration statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of any
such filing date, such registration statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by such Investors in accordance with any
reasonable method of distribution elected by the Investors.

 

(d)               The Company shall supplement and amend any Shelf Registration
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration if required by
the 1933 Act or as reasonably requested by the Investors covered by such Shelf
Registration.

 

(e)               If a Person becomes an Investor of Registrable Securities
after a Shelf Registration becomes effective under the 1933 Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming an Investor and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration:

 

(i)                if required and permitted by applicable law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration so that such Investor is named as a selling
securityholder in the Shelf Registration and the related prospectus in such a
manner as to permit such Investor to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

 

(ii)              if, pursuant to Section 2(e)(i), the Company shall have filed
a post-effective amendment to the Shelf Registration that is not automatically
effective, use its reasonable best efforts to cause such post-effective
amendment to become effective under the 1933 Act as promptly as is reasonably
practicable, but in any event by the date that is ninety (90) days after the
date such post-effective amendment is required by Section 2(e)(i) to be filed;
and

 



6

 

 

(iii)            notify such Investor as promptly as is reasonably practicable
after the effectiveness under the 1933 Act of any post-effective amendment filed
pursuant to Section 2(e)(i).

 

3.              Underwritten Offering.

 

(a)               If the Electing Investors intend to distribute the Registrable
Securities by means of an underwriting (the “Underwritten Offering”), the
Electing Investors shall, after the Resale Shelf Registration Statement becomes
effective, so advise the Company by delivering a written notice to the Company
(the “Underwritten Offering Notice”) specifying some or all of the Registrable
Securities subject to the Shelf Registration Statement; provided, however, the
Investors may not, without the Company’s prior written consent, launch (by
entering into a definitive underwriting agreement) more than one (1)
Underwritten Offerings within any one hundred and eighty (180)-day period. The
Electing Investors shall have the right to appoint the book-running, managing
and other underwriter(s) in consultation with the Company.

 

(b)               The Company shall not include in any Underwritten Offering
pursuant to this Section 3 any securities that are not Registrable Securities
without the prior written consent of the Investors. If the managing underwriter
or underwriters advise the Company and the Investors in writing that, in its or
their good faith opinion, the total number of Registrable Securities requested
to be so included (and, if permitted hereunder, other securities requested to be
included in such offering), exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included, then
there shall be included in such Underwritten Offering the number or dollar
amount of Registrable Securities (and, if permitted hereunder, other securities
requested to be included in such offering) that in the good faith opinion of
such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) shall be
allocated for inclusion as follows: (i) first, the Registrable Securities of the
Investors that have requested to participate in such Underwritten Offering,
allocated pro rata among such Investors on the basis of the percentage of the
Registrable Securities requested to be included in such offering by such
Investors; and (ii) second, and only if all the securities referred to in clause
(i) have been included, any other securities of the Company that have been
requested (and permitted) to be so included.

 

4.            Suspension. Notwithstanding anything to the contrary in this
Agreement, upon notice to the Investors, the Company may delay, on two (2)
occasions in any twelve (12)-month period, the Filing Deadline and/or the
Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of any registration statement for up to ninety (90) days in the
aggregate in any twelve (12)-month period (a “Suspension Period”) if the Board
determines in good faith that there is a valid business purpose for suspension
of such registration statement; provided that (a) any suspension of a
registration statement pursuant to Section 9 shall be treated as a Suspension
Period for purposes of calculating the maximum number of days of any Suspension
Period under this Section 4, (b) the Company shall be actively employing in good
faith all reasonable best efforts to launch such registered offering through
such Suspension Period and (c) the Investors are afforded the opportunity to
include the Registrable Securities offering in accordance with Section 6. The
Company shall notify the Investors in writing that such Suspension Period is for
a valid business purpose determined by the Board in good faith and such
certificate shall contain a statement of the reasons for such Suspension Period
and an approximation of the anticipated length of such Suspension Period
(provided such notice shall not contain material, non-public information about
the Company). If the Company defers any registration of Registrable Securities
pursuant to Section 2 or in response to an Underwritten Offering Notice or
requires the Investors to suspend any Underwritten Offering, the Investors shall
be entitled to withdraw such demand for registration or Underwritten Offering
Notice, as applicable, and if it does so, such request shall not be treated for
any purpose as the delivery of an Underwritten Offering Notice pursuant to
Section 3.

 



7

 

 

5.             Take-Down Notice. Subject to the other applicable provisions of
this Agreement, at any time that any Shelf Registration Statement is effective,
if an Investor delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement that
requires an amendment or supplement to the Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend or supplement the
Shelf Registration Statement as may be necessary, subject to the other
applicable provisions of this Agreement, in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

 

6.             Piggyback Registration.

 

(a)               Subject to the terms and conditions of this Agreement, if at
any time the Company files a registration statement under the 1933 Act with
respect to an offering of Common Stock or any other equity securities of the
Company (such Common Stock and other equity securities collectively, “Other
Securities”), whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan), then the Company shall promptly give written notice of such
filing to the Investors, which notice shall be given, to the extent reasonably
practicable, no later than ten (10) Business Days before the filing or launch
date (the “Piggyback Notice”). The Piggyback Notice and the contents thereof
shall be kept confidential by the Investors and their respective Affiliates and
representatives. The Piggyback Notice shall offer each Investor the opportunity
to include (or cause to be included) in such registration statement, subject to
the terms and conditions of this Agreement, the number of Registrable Securities
as such Investor may request (a “Piggyback Registration”). Subject to the terms
and conditions of this Agreement, the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received from an Electing Investor a written request for inclusion
therein (a “Piggyback Request”) within five (5) Business Days following receipt
of any Piggyback Notice by such Electing Investor (but in any event not later
than one (1) Business Day prior to the filing date of a Piggyback Registration
Statement), which Piggyback Request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Electing Investor and
the intended method of distribution. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, the Company may not
commence or permit the commencement of any sale of Other Securities in a public
offering to which this Section 6 applies unless the Electing Investors shall
have received the Piggyback Notice in respect to such public offering not less
than ten (10) Business Days prior to the commencement of such sale of Other
Securities. The Electing Investors shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time at least
one (1) Business Day prior to the effective date of the registration statement
relating to such Piggyback Registration.

 



8

 

 

(b)               If any Other Securities to be registered pursuant to the
registration giving rise to the rights under this Section 6 are to be sold in an
underwritten offering, (i) the Company or other Persons designated by the
Company shall have the right to appoint the book-running, managing and other
underwriter(s) for such offering in their discretion and (ii) to the extent such
Other Securities are of the same class as the Registrable Securities, the
Electing Investors shall be permitted to include in such offering any number of
the Registrable Securities included in each such Electing Investor’s Piggyback
Request on the same terms and conditions as such Other Securities proposed by
the Company or any third party to be included in such offering; provided,
however, that if the managing underwriter(s) of such underwritten offering
advise the Company in writing that it is their good faith opinion that the total
amount of Registrable Securities requested to be so included, together with all
Other Securities that the Company and any other Persons having rights to
participate in such registration intend to include in such offering (an
“Underwriter Cutback”), exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included together
with all Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the good faith opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows: (A) first, all Other Securities being sold by the
Company for its own account; (B) second, and only if all the securities referred
to in clause (A) have been included, all Registrable Securities requested to be
included in such registration by the Electing Investors, pro rata, based on the
number of Registrable Securities beneficially owned by such Electing Investors;
and (C) third, and only if all the securities referred to in clauses (A) and (B)
have been included, all Other Securities of any holders thereof (other than the
Company and the Electing Investors) requesting inclusion in such underwritten
offering, allocated pro rata on the basis of the number of Other Securities
beneficially owned by each such holder of Other Securities.

 

(c)               Notwithstanding the foregoing, the Piggyback Registration
rights described in Section 6 shall not apply to any Block Trades undertaken by
the Company on behalf of itself or any other holders of Common Stock.

 

7.             Expenses of Registration. Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder shall be borne by the Electing Investors in proportion to the number
of Registrable Securities for which registration was requested.

 

8.             Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities pursuant to Sections 2, 3 or 6 of
this Agreement, the Company shall, as promptly as reasonably practicable:

 



9

 

 

(a)               Prepare and file with the Commission a registration statement
(including all required exhibits to such registration statement) with respect to
such Registrable Securities and use reasonable best efforts to cause such
registration statement to become effective, or prepare and file with the
Commission a prospectus supplement with respect to such Registrable Securities
pursuant to an effective registration statement and keep such registration
statement effective or such prospectus supplement current, in each case for the
period of the distribution contemplated thereby, in accordance with the
applicable provisions of this Agreement;

 

(b)               Prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the 1933 Act with respect to the disposition of all securities
covered by such registration statement (including to permit the intended method
of distribution thereof) and as may be necessary to keep the registration
statement continuously effective for the period set forth in this Agreement;

 

(c)               Furnish to the Electing Investors and to their legal counsel
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) proposed to be filed and provide the
Electing Investors and their legal counsel a reasonable opportunity to review
and comment on such documents, and give reasonable consideration to the
inclusion in such documents of any comments reasonably and timely made; provided
that the Company shall include in such documents any such comments that are
necessary to correct any material misstatement or omission regarding an Electing
Investor;

 

(d)               if requested by the managing underwriter or underwriters, if
any, or an Electing Investor, promptly include in any prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters, if any, or any Electing Investor may reasonably request in order
to permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or post-effective amendment as
soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 8(d) that are not, in the opinion of counsel for the Company,
in compliance with applicable law

 

(e)               Furnish to the Electing Investors and to their legal counsel
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits but not
documents incorporated by reference) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the 1933 Act, and
such other documents as the Electing Investors may reasonably request in order
to facilitate the disposition of Registrable Securities owned by the Electing
Investors. The Company hereby consents to the use of such prospectus and each
amendment or supplement thereto by each of the Electing Investors in accordance
with applicable laws and regulations in connection with the offering and sale of
the Registrable Securities covered by such prospectus and any amendment or
supplement thereto;

 

(f)                Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under blue sky or such other
securities laws of such jurisdictions as shall be reasonably requested by the
Electing Investors and to keep such registration or qualification in effect for
so long as such registration statement remains in effect; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

 



10

 



 

(g)               In connection with a customary due diligence review, make
available for inspection by the Electing Investors any underwriter(s)
participating in any such disposition of Registrable Securities and any counsel
or accountants retained by the Electing Investors or underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
representative, underwriter(s), counsel or accountant in connection with such
registration statement; provided that (i) any party receiving confidential
materials shall execute a confidentiality agreement on customary terms if
reasonably requested by the Company and (ii) the Company may restrict access to
documents or information that it determines, in its reasonable judgment, are
competitively sensitive or legally privileged;

 

(h)               Enter into customary agreements and take such other actions as
are reasonably required in order to facilitate the disposition of such
Registrable Securities, including, if the method of distribution of Registrable
Securities is by means of an underwritten offering, using reasonable best
efforts to (i) cause the chief executive officer and chief financial officer to
participate in “road show” presentations and/or investor conference calls to
market the Registrable Securities; provided that the aggregate number of days of
“road show” presentations in connection with an underwritten offering of
Registrable Securities for each registration pursuant to a demand made under
Section 3 shall not exceed five (5) Business Days; (ii) negotiate and execute an
underwriting agreement in customary form with the managing underwriter(s) of
such offering and such other documents reasonably required under the terms of
such underwriting arrangements, including using reasonable best efforts to
procure a customary legal opinion and auditor “comfort” letters and (iii) take
such other actions as are reasonably requested by the Electing Investors
(including any reasonable actions requested by the managing underwriters, if
any) to facilitate the disposition of such Registrable Securities. The Electing
Investors shall also enter into and perform their obligations under such
underwriting agreement;

 

(i)                 If such securities are being sold through underwriters, (i)
furnish, on the date that such Registrable Securities are delivered to the
underwriters, an opinion, dated as of such date, of the legal counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and a “negative assurance
letter,” dated as of such date, of the legal counsel representing the Company
for purposes of such registration, in form and substance as is customarily given
to underwriters and (ii) furnish, on the date of the underwriting agreement and
on the date that the Registrable Securities are delivered to the underwriters, a
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters;

 

(j)                 Use reasonable best efforts to list the Registrable
Securities covered by such registration statement with any securities exchange
on which the Common Stock is then listed;

 



11

 

 

(k)               Give notice to the Electing Investors as promptly as
reasonably practicable:

 

(i)               when any registration statement filed pursuant to Sections 2
or 3 or in which Registrable Securities are included pursuant to Section 6, or
any amendment to such registration statement, has been filed with the
Commission, and when such registration statement or any post-effective amendment
to such registration statement has become effective;

 

(ii)              when any prospectus or any prospectus supplement has been
filed and, with respect to such registration statement, when the same has become
effective;

 

(iii)            of any request by the Commission or other federal or state
governmental authority for amendments or supplements to any registration
statement (or any information incorporated by reference in, or exhibits to, such
registration statement) filed pursuant to Sections  2 or 3 or in which
Registrable Securities are included pursuant to Section 6 or the prospectus
(including information incorporated by reference in such prospectus) included in
such registration statement or for additional information;

 

(iv)            of the issuance by the Commission of any stop order suspending
the effectiveness of any registration statement filed pursuant to Sections 2 or
3 or in which Registrable Securities are included pursuant to Section 6 or the
initiation of any proceedings for that purpose;

 

(v)             if at any time the Company has reason to believe that the
representations and warranties of the Company or any of its subsidiaries
contained in any agreement (including any underwriting agreement contemplated by
Section 8(h) above) cease to be true and correct;

 

(vi)            of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(vii)          at any time when a prospectus relating to any such registration
statement is required to be delivered under the 1933 Act, of the occurence of
any event as a result of which such prospectus (including any material
incorporated by reference or deemed to be incorporated by reference in such
prospectus), as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, which event requires the Company to make changes in such effective
registration statement and prospectus in order to ensure that the statements
therein or incorporated by reference therein will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (which notice shall be accompanied by
an instruction to suspend the use of the prospectus until the requisite changes
have been made and shall not contain any material, non-public information about
the Company);

 

(l)                 Use its reasonable best efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of any
registration statement referred to in Section 8(k)(iv) at the earliest
practicable time;

 



12

 

 

(m)             Cooperate with the Electing Investors and each underwriter or
agent participating in the disposition of Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA, including the use of reasonable best efforts to obtain FINRA’s
pre-clearance or pre-approval of the registration statement and applicable
prospectus upon filing with the Commission;

 

(n)               Upon the occurrence of any event contemplated by Section
8(k)(vii), reasonably promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Electing
Investors, the prospectus will not contain (or incorporate by reference) an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Electing Investors in
accordance with Section 8(k)(vii) to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Electing Investors
shall suspend use of such prospectus and, if requested by the Company, use their
reasonable best efforts to return to the Company all copies of such prospectus
(at the Company’s expense) other than permanent file copies then in the Electing
Investors’ possession, and the period of effectiveness of such registration
statement provided for in Section 8(a) above shall be extended by the number of
days from and including the date of the giving of such notice to the date the
Electing Investors shall have received such amended or supplemented prospectus
pursuant to this Section 8(n); and

 

(o)               Procure the cooperation of the Company’s transfer agent in
settling any offering or sale of Registrable Securities, including with respect
to the transfer of physical stock certificates into book-entry form, no later
than the effective date of such registration statement. In connection therewith,
if reasonably required by the Company’s transfer agent, the Company shall,
promptly after the effectiveness of the registration statement, cause an opinion
of counsel as to the effectiveness of the registration statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the registration statement.

 

9.             Suspension of Sales. Upon receipt of written notice from the
Company pursuant to Section 8(k)(vii), the Electing Investors shall immediately
discontinue disposition of Registrable Securities until they (i) have received
copies of a supplemented or amended prospectus or prospectus supplement pursuant
to Section 8(n) or (ii) are advised in writing by the Company that the use of
the prospectus and, if applicable, prospectus supplement may be resumed, and, if
so directed by the Company, the Electing Investors shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
the Electing Investors’ possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.

 

10.            Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not enter into any agreement granting any holder
or prospective holder of any securities of the Company registration rights with
respect to such securities that conflict with the rights granted to the
Investors herein without the prior written consent of the Investors holding a
majority of the Registrable Securities. It is agreed that the granting of pro
rata registration rights to any other investor in the Company shall not be
considered to conflict with the rights granted to the Investors herein.

 



13

 

 

11.          Free Writing Prospectuses. The Electing Investors shall not use any
free writing prospectus (as defined in Rule 405 under the 1933 Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company; provided that the Electing Investors may use any free
writing prospectus prepared and distributed by the Company.

 

12.           Indemnification.

 

(a)               Notwithstanding any termination of this Agreement, the Company
shall indemnify and hold harmless, to the fullest extent permitted by law, each
of the Electing Investors and each of their respective current and former
officers, directors, employees, agents, partners, members, stockholders,
representatives and Affiliates, and each Person or entity, if any, that controls
the Electing Investors within the meaning of Section 15 of the 1933 Act or
Section 20 of the Exchange Act, and the officers, directors, employees, agents
partners, members, managers, stockholders, representatives and Affiliates of
each such controlling Person, and each underwriter thereof, if any, and each
Person who controls any such underwriter within the meaning of Section 15 of the
1933 Act (each, an “Investor Indemnitee”), from and against any and all losses,
claims, damages, actions, liabilities, penalties, charges, amounts paid in
settlement and costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals) (collectively, “Losses”),
joint or several, arising out of, caused by, based upon, resulting from or
relating to (i) any untrue or alleged untrue statement of material fact
contained or incorporated by reference in any registration statement,
prospectus, preliminary prospectus or final prospectus contained therein,
offering circular or other document, or any amendment or supplement thereto, or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the 1933 Act) prepared by the Company or authorized by it in
writing for use by the Investors or any amendment or supplement thereto; (ii)
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; or (iii) any violation
by the Company of any rule or regulation promulgated under the 1933 Act, the
Exchange Act or state securities laws applicable to the Company in connection
with any such registration, and, without limiting the foregoing, the Company
will reimburse each of the Investor Indemnitees for any reasonable legal and any
other expenses reasonably incurred in connection with investigating, preparing
or defending against any such Losses, as such expenses are incurred; provided
that the Company shall not be liable to such Investor Indemnitee with respect to
any Losses (i) for which any Electing Investor must indemnify any Company
Indemnitee under Section 12(b), or (ii) based upon offers or sales effected by
such Investor Indemnitee “by means of” (as defined in Rule 159A under the 1933
Act) a “free writing prospectus” (as defined in Rule 405 under the 1933 Act)
that was not authorized in writing by the Company; provided that the Company
shall have delivered to each Electing Investor such preliminary prospectus or
final prospectus contained in the applicable registration statement and any
amendments or supplements thereto pursuant to Section 8(d) no later than the
time of contract of sale in accordance with Rule 159 under the 1933 Act.

 



14

 

 

(b)               Each Electing Investor shall, to the fullest extent permitted
by law, severally and not jointly, indemnify and hold harmless the Company and
its officers, directors, employees, agents, representatives and Affiliates, each
underwriter, if any, of the Company’s securities covered by such a registration,
each Person who controls the Company or such underwriter within the meaning of
Section 15 of the 1933 Act (each, a “Company Indemnitee”), from and against any
and all Losses arising out of, caused by, based upon, resulting from or relating
to (i) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular or
other document, or any amendment or supplement thereto, or contained in any
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
1933 Act) or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
only to the extent that such untrue statements or omissions are based solely
upon information regarding such Electing Investor furnished in writing to the
Company by such Electing Investor stated to be specifically for use therein. In
no event shall the liability of any Electing Investor hereunder be greater in
amount than the dollar amount of the net proceeds received by such Electing
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

  

(c)               If any proceeding shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”) with respect to
a claim for which indemnity is required under this Agreement, such Indemnified
Party shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense in such proceeding, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with such defense; provided that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Section 12, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense of such
proceeding, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and, in the
reasonable judgment of such Indemnified Party, a conflict of interest may exist
as a result of the representation of both such Indemnified Party and the
Indemnifying Party by the same counsel (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party); provided that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to, but only to the extent necessary, one local counsel)
at any time for all Indemnified Parties, unless in the reasonable judgment of
any Indemnified Party a conflict of interest may exist between such Indemnified
Party and any other Indemnified Parties with respect to a claim. The
Indemnifying Party shall not be liable for any settlement of any such proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding. All fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
proceeding in a manner not inconsistent with this Section 12) shall be paid to
the Indemnified Party, as incurred, promptly upon receipt of written notice
thereof by the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification under this Section 12). The indemnification set forth in this
Section 12 shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

 



15

 

 

(d)               If the indemnification provided for in Sections 12(a) or 12(b)
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any Losses referred to in Sections 12(a) or 12(b), as the
case may be, or is insufficient to hold the Indemnified Party harmless as
contemplated therein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnified Party, on the one
hand, and the Indemnifying Party, on the other hand, in connection with the
statements, omissions or violations which resulted in such Losses, as well as
any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and of the Indemnified Party, on the other
hand, shall be determined by reference to, among other factors, whether the
untrue or alleged untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Investors agree that it would not be just and equitable if
contribution pursuant to this Section 12(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 12(d). Notwithstanding
the foregoing, in no event shall the liability of any Electing Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Electing Investor upon the sale of the Registrable Securities
giving rise to such contribution obligation. No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from an Indemnifying Party not guilty of
such fraudulent misrepresentation.

 

13.              Agreement to Furnish Information. If requested by the Company
or the book-running managing underwriter(s) of Common Stock (or other securities
of the Company convertible into Common Stock), each Electing Investor shall
provide such information regarding itself and its Registrable Securities as may
be reasonably required by the Company or such representative of the book-running
managing underwriter(s) in connection with the filing of a registration
statement and the completion of any public offering of the Registrable
Securities pursuant to this Agreement.

 



16

 

 

14.              Rule 144 Reporting. With a view to making available to the
Investors the benefits of certain rules and regulations of the Commission which
may permit the sale of the Registrable Securities that are Common Stock to the
public without registration, the Company agrees to use its reasonable best
efforts to: (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the 1933 Act or any similar or
analogous rule promulgated under the 1933 Act, at all times after the effective
date of this Agreement (“Rule 144”); (b) file with the Commission, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act; (c) so long as the Investors own any Registrable Securities,
furnish to such Investors forthwith upon request: (i) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 and of
the Exchange Act; (ii) a copy of the most recent annual or quarterly report of
the Company; and (iii) such other reports and documents as such Investors may
reasonably request in availing themselves of any rule or regulation of the
Commission allowing them to sell any such Common Stock without registration and
(d) so long as the Investors own any Registrable Securities, take such further
necessary action as any Investor may reasonably request in connection with the
removal of any restrictive legend on the Registrable Securities being sold to
the extent required from time to time to enable such Investor to sell the
Restricted Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144 as determined in consultation
with Company counsel.

 

15.           Miscellaneous.

 

(a)               Termination of Registration Rights. The registration rights of
any particular Investor granted under this Agreement shall terminate with
respect to such Investor upon the date upon which neither the Investor nor any
of its Affiliates holds any Registrable Securities.

 

(b)               Holdback Agreement. In consideration for the Company agreeing
to its obligations under this Agreement, each Investor agrees in connection with
any underwritten offering (i) pursuant to Section 3 or (ii) with respect to
which Investors exercise their piggyback rights under Section 6, in each case
where the Company has complied with its obligations under this Agreement, upon
the request of the underwriters managing any such underwritten offering, not to
effect (other than pursuant to such offering) any public sale or distribution of
Registrable Securities, including, but not limited to, any sale pursuant to Rule
144, or make any short sale of, grant any option for the purchase of, or
otherwise dispose of any Registrable Securities, any other equity securities of
the Company or any securities convertible into or exchangeable or exercisable
for any equity securities of the Company, in each case without the prior written
consent of such underwriters and subject to customary exceptions, during the
Holdback Period; provided that nothing herein will prevent any Investor from
making a transfer to an Affiliate that is otherwise in compliance with
applicable securities laws. Notwithstanding the foregoing, any discretionary
waiver or termination of this holdback provision by such underwriters with
respect to any of the Investors shall apply to the other Investors as well, pro
rata based upon the number of shares subject to such obligations.

 

(c)               Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial, Etc. This Agreement will be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (i) to
submit to the exclusive personal jurisdiction of the State or Federal courts in
the Borough of Manhattan, The City of New York, (ii) that exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(iii) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 15(h). To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

 



17

 



 

(d)               Specific Performance. Each of the Investors, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that such injury would not be adequately compensable
by the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Investors, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This Section 15(d) is not the exclusive
remedy for any violation of this Agreement.

 

(e)               Successors and Assigns. The registration rights hereunder are
not transferable and may not be assigned to any person without the prior written
consent of the other party hereto, other than Affiliates of the Buyer. Any
transfer or assignment in violation of the forgoing shall be null and void ab
initio. In the event that any Affiliate of the Buyer acquires or becomes a
transferee or assignee of any Registrable Securities, such Affiliate shall,
without any further writing or action of any kind, be deemed a beneficiary
hereof for all purposes and such Registrable Securities shall be held subject to
all the terms of this Agreement, and by taking and holding such Registrable
Securities such Affiliate shall be treated as an “Investor” for all purposes
under this Agreement and shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of, this Agreement. No Person who acquires securities transferred
in violation of this Agreement, or who acquires securities that are not or upon
acquisition cease to be Registrable Shares, shall have any rights under this
Agreement with respect to such securities, and such securities shall not have
the benefits afforded hereunder to Registrable Securities. In the event that the
Company consolidates or merges with or into any Person and the Common Stock or
any other Registrable Securities are, in whole or in part, converted into or
exchanged for securities of a different issuer, and any Investor would, upon
completion of such merger or consolidation, hold Registrable Securities of such
issuer, then as a condition to such transaction the Company will cause such
issuer to assume all of the Company’s rights and obligations under this
Agreement in a written instrument delivered to the Investors.

 

(f)                No Third-Party Beneficiaries. Notwithstanding anything
contained in this Agreement to the contrary, this Agreement is intended solely
for the benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other person; provided, however, that each Indemnified Party
shall be entitled to the rights, remedies and obligations provided to an
Indemnified Party under Section 12, and each such Indemnified Party shall have
standing as a third-party beneficiary under Section 12 to enforce such rights,
remedies and obligations.

 



18

 

 

(g)               Entire Agreement. This Agreement and the Investment Agreement
supersede all other prior or contemporaneous negotiations, writings and
understandings between the Investors, the Company, their Affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the Investment Agreement, and the instruments referenced herein and
therein constitute the full and entire understanding and agreement among the
parties hereto with regard to the matters covered herein and therein, and,
except as specifically set forth herein or therein, neither the Company nor any
Investor makes any representation, warranty, covenant or undertaking with
respect to any such matters.

 

(h)               Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement shall be in writing and shall be deemed to be delivered: (i) upon
receipt, when delivered personally; (ii) upon delivery, when sent by electronic
mail; or (iii) one Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and e-mail addresses for such communications shall be:

 

if to the Company:

 

Knoll, Inc.

1235 Water Street

East Greenville, PA 18041

Attention:         Michael A. Pollner, General Counsel

E-mail:               Michael_Pollner@knoll.com

 

with a copy to (for informational purposes only):

 

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attention:         Stephen M. Kotran

   Ari Blaut

   Catherine M. Clarkin

E-mail:             KotranS@sullcrom.com

   BlautA@sullcrom.com

   ClarkinC@sullcrom.com

 

if to the Buyer:

 

Furniture Investments Acquisitions S.C.S.

23 Avenue Monterey

L-2163

Luxembourg

Attention:         Marco Pierettori

E-mail:             MPierettori@investindustrial.com

 



19

 

 

with a copy to (for informational purposes only):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:         Mark Gordon

    DongJu Song

E-mail:              MGordon@wlrk.com

    DSong@wlrk.com

 

or to such other address and/or e-mail address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time, date and recipient e-mail
address or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or e-mail or receipt from an
overnight courier service in accordance with clause (i), (ii), or (iii) above,
respectively.

 

(i)                 Delays or Omissions. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and not exclusive of any other remedies provided by
law.

 

(j)                 Expenses. The Company and the Investors shall bear their own
expenses and legal fees incurred on their behalf with respect to this Agreement
and the transactions contemplated hereby, except as otherwise provided in
Section 7.

 

(k)               Amendments and Waivers. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the holders of at least a majority of the Registrable Securities
then outstanding or, in the case of a waiver, by the party against whom the
waiver is to be effective. Any amendment or waiver effected in accordance with
this Section 15(k) shall be binding upon each holder of any Registrable
Securities at the time outstanding (including securities convertible into
Registrable Securities), each future holder of all such Registrable Securities
and the Company. No such amendment shall be effective to the extent that it
applies to less than all of the Investors or holders of Registrable Securities.

 

(l)                 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or .pdf format
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.

 



20

 

 

(m)             Severability. If any provision of this Agreement is prohibited
by law or otherwise becomes or is declared by a court of competent jurisdiction
to be invalid or unenforceable, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties hereto will endeavor in good faith negotiations to replace
the prohibited, invalid or unenforceable provision(s) with a valid provision(s),
the effect of which comes as close as possible to that of the prohibited,
invalid or unenforceable provision(s).

 

(n)               Headings; Interpretation. The headings used in this Agreement
are used for convenience of reference only and are not to be considered part of,
or affect the interpretation of, this Agreement. When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified in this Agreement, the term “dollars” and
the symbol “$” mean U.S. dollars for purposes of this Agreement and all amounts
in this Agreement shall be paid in U.S. dollars. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute, rule or regulation defined or
referred to in this Agreement means such agreement, instrument or statute, rule
or regulation as from time to time amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes. Any reference to
any section under the 1933 Act or Exchange Act, or any rule promulgated
thereunder, shall include any publicly available interpretive releases, policy
statements, staff accounting bulletins, staff accounting manuals, staff legal
bulletins, staff “no-action,” interpretive and exemptive letters and staff
compliance and disclosure interpretations (including “telephone
interpretations”) of such section or rule by the Commission. Each of the parties
has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if it were drafted by each of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

 

[Signature pages follow.]

 



21

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  KNOLL, INC.           By: /s/ Andrew B. Cogan     Name: Andrew B. Cogan    
Title: Chairman and CEO

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  Furniture Investments Acquisitions S.C.S.       By: Furniture Investments
Management S.à r.l.         Title: General Partner               Itself
represented by: /s/ Abdelkader Derrouiche

 

  Name: Abdelkader Derrouiche         Title: Manager

 

[Signature Page to Registration Rights Agreement]

 



 

 